—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Erie County Court for sentencing in accordance with the following Memorandum: Defendant was convicted, after a jury trial, of grand larceny in the second degree (Penal Law § 155.40) and petit larceny (Penal Law § 155.25). We agree with the contention that defendant was entitled to the benefit of the 1986 amendment to Penal Law § 155.40 increasing the minimum value of the property required for the crime of grand larceny in the second degree to $50,000 (see, People v Behlog, 74 NY2d 237). Because the jury was charged to render a guilty verdict if it found that the amount of money defendant stole exceeded $1,500, we modify the judgment by reducing defendant’s conviction of grand larceny in the second degree to grand larceny in the fourth degree (Penal Law § 155.30) and by vacating the sentence imposed thereon, and we remit the matter to Erie County Court for sentencing on that conviction (see, CPL 470.20 [4]).
We have considered the remaining contentions raised by defendant and conclude that they are without merit. (Appeal from Judgment of Erie County Court, D’Amico, J.—Grand Larceny, 2nd Degree.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.